Citation Nr: 0919531	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  08-07 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for fevers, night 
sweats, headaches, chronic fatigue, confusion, and 
irritability, as due to a chronic qualifying disability.  

3.  Entitlement to service connection for a gastrointestinal 
disorder, including as due to a chronic qualifying 
disability.

4.  Entitlement to service connection for a skin disorder, 
including as due to a chronic qualifying disability.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1994 to May 1996.  
The Veteran served in Southwest Asia during the Persian Gulf 
War from May 3, 1995 until October 31, 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware. 

In the August 2005 rating action, service connection was 
denied for posttraumatic stress disorder (PTSD), depression, 
Bell's palsy, and qualifying chronic disabilities (claimed as 
undiagnosed illnesses due to the Persian Gulf War) of fevers, 
night sweats, headaches, intermittent diarrhea, fatigue, skin 
rashes, and irritability.  

In September 2005, the Veteran indicated that he wanted to 
"reopen his claim" for these disabilities.  In October 
2005, he wrote that he wanted to withdraw his claims, but 
indicated that he would again pursue his Gulf War claim after 
VA examination.  He reiterated this statement in letters 
received in October and November 2005.  

In a statement received in December 2005, the RO received a 
notice of disagreement (NOD) to the August 2005 denial of the 
Gulf War claims and Depression.  The Veteran also filed a 
claim for pension benefits.  

A statement of the case (SOC) and a supplemental statement of 
the case (SSOC) that were issued in December 2007 (resent in 
January 2008) also listed the issues of service connection 
for depression and Gulf War Syndrome.  A VA Form 9, Appeal to 
Board of Veterans Appeals, was timely received in February 
2008.  

As the Veteran has not indicated that he desired to continue 
his claims for service connection for Bell's palsy and PTSD, 
the Board will not review those issues.  It is not clear if 
the RO is currently developing the claim for pension 
benefits.  This claim is referred to the RO for development.  

The issues of service connection for a claimed skin rash and 
gastrointestinal disorder, under both a direct service 
connection theory and as presumptive disorders due to a 
qualifying chronic disability, is addressed in the REMAND 
portion of the decision below, and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Depression did not begin during service during active 
duty service, and was not chronic in service; was not 
continuous after service separation; and is not related by 
competent evidence to any in-service injury or disease.

2.  The complaints of headaches and chronic fatigue are 
related by competent medical evidence to diagnosed 
disabilities  

3.  The complaints of fevers, night sweats, confusion, and 
irritability did not manifest during service in the Southwest 
Asia theater of operations; are not shown by objective 
indications; and have not manifested to a compensable degree 
(10 percent) since service separation.


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder, including 
depression, was not incurred in active military service.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

2.  The criteria for service connection for a qualifying 
chronic disability manifested by fevers, night sweats, 
headaches, chronic fatigue, confusion, and irritability have 
not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.317 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  Letters of October 2004, February 2005, April 2005, 
and May 2005, provided pertinent notice and development 
information. 

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent all notice 
has not been provided there is no prejudice to the appellant.  
Because service connection is being denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, a VA Gulf War examination was conducted in December 
2007.  Notice as to what evidence needed has been provided, 
and there is no indication that there is additional evidence 
or development that should be undertaken.  The record 
reflects that the RO has attempted to obtain all of the 
Veteran's medical records in connection with the claims.  The 
RO has contacted all of the medical providers listed by the 
Veteran.  For the above reasons, the Board finds that 
development of the record is sufficiently complete to permit 
a fair and just resolution of the appeal, and there has been 
no prejudicial failure of notice or assistance to the 
appellant.  

Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, generally, there must 
be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2),(5).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 
38 C.F.R. § 3.317, the veteran is not required to provide 
competent evidence linking a current disability to an event 
during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  When determining whether a qualifying chronic 
disability became manifest to a degree of 10 percent or more, 
the Board must explain its selection of analogous Diagnostic 
Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.  

Direct Service Connection for Depression

The Board has reviewed all the evidence in the claims file, 
which includes: statements of the Veteran, lay statements, 
private medical records, VA medical records, service 
treatment records, and service personnel records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
file shows, or fails to show, with respect to the claims.  

After a review of the evidence, the Board finds that the 
weight of the evidence demonstrates that depression did not 
begin during active duty service, and was not chronic in 
service.  With regard to evidence of in-service injury or 
disease, the available service treatment records do not 
contain complaints or findings suggesting the presence of a 
psychiatric disorder during service.  The history and 
complaints section of the March 1996 service separation 
examination report reflects the Veteran specifically denied 
any history of complaints of depression or other psychiatric 
symptoms. 

The Board also finds that depression was not continuous after 
service separation.  There is evidence of current disability 
in this case.  While the Veteran has asserted as part of his 
recent claim for compensation that he believes his depression 
is related to service, or began during service, his other 
more specifically reported histories outweigh such 
statements, including lay statements from family members that 
he submitted.  The lay statements attest to the Veteran 
having become depressed at an undefined time since service, 
generally referencing a time line about 10 years after 
service, and do not assert that they observed any psychiatric 
symptoms of the Veteran in service, at service separation, or 
until years after service.  

With regard to the Veteran's own statements denying in-
service and post-service psychiatric symptoms, for example, 
the history and complaints section of the March 1996 service 
separation examination report reflects the Veteran 
specifically denied any history of complaints of depression 
or other psychiatric symptoms.  In the month after service 
separation, when the Veteran filed a claim for compensation 
with VA in June 1996, he did not mention or claim any 
psychiatric disorder or symptoms.  

While the competent evidence demonstrates a diagnosis of 
depression, the private medical records relate that diagnosed 
situational depression was initially diagnosed in October 
2000.  The earliest evidence documenting treatment for 
depression is in October 2000, more than four years after 
service discharge.  At the time of private post-service 
treatment in 2000, the Veteran attributed depression to 
contemporaneous marital problems.  He also reported sleep 
impairment.  The diagnoses included insomnia and acute 
situational depression.  

The absence of evidence of post-service complaints or 
treatment for depression until 2000 is also some evidence the 
Board has considered, along with all the other evidence, 
including the Veteran's lay assertions and histories and 
other lay statements, in determining whether symptoms of 
depression were continuous after service separation.  The 
absence of evidence of documented complaints or treatment of 
any psychiatric symptoms, including depression, until 2000 is 
significant because this is an extended period of time before 
a diagnosis regarding depression is reported.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  The lack 
of treatment for any psychiatric problem for an extended 
period following service discharge would tend to indicate the 
absence of in-service onset, and, certainly, is some evidence 
that tends to show an absence of post-service continuity of 
symptoms.  

The Board further finds that the weight of the competent 
evidence demonstrates that the currently diagnosed depression 
is not related to any in-service injury or disease. The 
record does not contain any clinical evidence that would tend 
to suggest that a chronic acquired psychiatric disorder was 
incurred during military service.  The medical records do not 
include any opinion stating that a psychiatric disorder was 
either incurred in service.  For these reasons, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim for service connection for depression, and 
the claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.
 
Presumptive Service Connection for Qualifying Chronic 
Disabilities

The Veteran is asserting that he has an undiagnosed illness 
that is manifested by fevers, night sweats, headaches, 
fatigue, confusion, and irritability due to his active 
service in the Persian Gulf War.  (He also claimed symptoms 
of intermittent diarrhea and skin rashes; however, these 
symptoms are addressed below in the REMAND section.)  In this 
case, the evidence shows that the Veteran served in Southwest 
Asia and has reported having various symptoms due to claimed 
undiagnosed illness.  

After a review of the evidence, the Board finds that the 
symptoms of headaches and chronic fatigue are related by 
competent medical evidence to diagnosed disabilities.  The 
Veteran's reported headaches and chronic fatigue are found to 
be due to an identified, rather than an "undiagnosed" cause.  
Private medical records dated from 1997 until 2006 include 
diagnoses of sleep apnea.  The competent evidence relates the 
Veteran's complaints of chronic fatigue to his sleep apnea. 
As noted above, his headaches have been attributed to his 
depression which has been denied above.  A VA physician in 
December 2007 identified the Veteran's headaches as being a 
manifestation of his psychological disorder (diagnosed as 
depression).  

The Board finds that the complaints of fevers, night sweats, 
confusion, and irritability did not manifest during service 
in the Southwest Asia theater of operations; are not shown by 
objective indications; and have not manifested to a 
compensable degree (10 percent) since service separation.

The evidence includes a VA examination in December 2007 that 
reflects findings of no evidence of fever or confusion.  The 
VA physician in December 2007 noted that fever has not been 
identified and diagnostic testing failed to reveal pertinent 
results.  While there was a single incident during service in 
October 1995 when the Veteran's temperature was recorded as 
less than 101 degrees, there is no objective evidence of 
chronic disability since service, including current 
disability.  Further, in regard to confusion, the 
neurological examination was normal.  

While the lay statements include reference to the Veteran 
having current symptoms of short term memory loss, but do not 
indicate the frequency or severity of the memory loss.  
Although the lay statements reference several specifically 
reported symptoms, they do not address symptoms of fevers, 
night sweats, confusion, and irritability.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claims for service 
connection for qualifying chronic disability of fevers, night 
sweats, headaches, chronic fatigue, confusion, and 
irritability, and the claims must be denied.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for depression is denied.

Service connection for qualifying chronic disability of 
fevers, night sweats, headaches, chronic fatigue, confusion, 
and irritability is denied.  


REMAND

The issues of entitlement to service connection for a claimed 
skin rash and gastrointestinal disorder, under both a direct 
service connection theory and as presumptive disorders due to 
a qualifying chronic disability, require further development.  
While these disorders were claimed as due to the Persian Gulf 
War or as an undiagnosed illness, there is some evidence of 
record of in-service events that requires these issues to 
also be addressed on a direct service connection theory.  

In this case, service treatment record shows that the Veteran 
received treatment for a head rash in 1995.  A direct service 
connection medical opinion is needed in order to determine if 
there is any relationship between the currently diagnosed 
skin disorders and his in-service scalp rash.  

Private medical records dated from 1997 until 2006 include 
diagnoses of tinea, seborrheic dermatitis, sleep apnea, 
pityriasis rosea, penile psoriatic lesions, and 
gastroenteritis.  Because the Veteran's skin disorder 
symptoms have been related by competent evidence to a 
diagnosed disability, it is not an "undiagnosed" illness.  
Upon readjudication of the issue of service connection for a 
skin disorder, in addition to the theory of direct service 
connection for a skin disorder, the RO will also address the 
presumptive theory of service connection for a skin disorder 
as due to a chronic qualifying disability.  38 U.S.C.A. 
§ 1117(a)(2); 38 C.F.R. 
§ 3.317(a)(2)(i).  
 
With regard to the gastrointestinal disorder, the record 
reflects that the Veteran reported complaints of diarrhea in 
service in October 1995.  The diagnosis was unspecific GI 
complaints.  Post-service private clinical records include 
diagnoses of gastroenteritis and IBS.  A medical nexus 
opinion is needed in order to determine if there is any 
relationship between the currently diagnosed gastrointestinal 
disorders and his in-service complaints.

Although the GI complaints have been diagnosed as IBS, such 
diagnosis does not preclude consideration of presumptive 
theory of service connection for a skin disorder as due to a 
chronic qualifying disability, specifically, as due to a 
medically unexplained chronic multisymptom illness.  A 
"qualifying chronic disability" specifically includes the 
medically unexplained chronic multi symptom illness of 
irritable bowel syndrome.  38 U.S.C.A. § 1117(a)(2); 38 
C.F.R. § 3.317(a)(2)(i).  For this reason, upon 
readjudication of the issue of service connection for 
symptoms that have been addressed as intermittent diarrhea, 
in addition to the theory of direct service connection for 
IBS, the RO will also address the presumptive theory of 
service connection for diarrhea as due to a chronic 
qualifying disability, including specifically the category of 
medically unexplained chronic multi symptom illness. 

The issues of service connection for a gastrointestinal 
disorder and a skin disorder, including as due to a chronic 
qualifying disability, are REMANDED to the RO/AMC for the 
following developments:

1.  An appropriate VA examination(s) 
should be conducted to determine the 
nature and etiology of a skin and 
gastrointestinal disorder.  The relevant 
documents in the Veteran's claims folder 
should be made available to the VA 
examiner(s).  The VA examiner(s) should 
review the evidence, examine the Veteran, 
and indicate whether the reported 
symptoms and clinical findings result in 
a diagnosis of skin disorder and 
gastrointestinal disorder.  The VA 
examiner should provide opinions as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that any currently skin or 
gastrointestinal disorder is related to 
military service, including a head rash 
in service in 1995, and complaints of 
diarrhea in service in October 1995.  A 
complete rational for any opinion 
expressed should be included in the 
report.  

2.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a SSOC, and should be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The Veteran is advised to appear and participate in any 
scheduled VA examination(s), as failure to do so may result 
in denial of the claims.  See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


